Case 16-30448-tnw   Doc   Filed 07/12/19 Entered 07/12/19 12:55:58   Desc Main
                           Document     Page 1 of 6
Case 16-30448-tnw   Doc   Filed 07/12/19 Entered 07/12/19 12:55:58   Desc Main
                           Document     Page 2 of 6
Case 16-30448-tnw   Doc   Filed 07/12/19 Entered 07/12/19 12:55:58   Desc Main
                           Document     Page 3 of 6
Case 16-30448-tnw   Doc   Filed 07/12/19 Entered 07/12/19 12:55:58   Desc Main
                           Document     Page 4 of 6
Case 16-30448-tnw   Doc   Filed 07/12/19 Entered 07/12/19 12:55:58   Desc Main
                           Document     Page 5 of 6
Case 16-30448-tnw   Doc   Filed 07/12/19 Entered 07/12/19 12:55:58   Desc Main
                           Document     Page 6 of 6
